Appeal by the defendant from a judgment of the County Court, Westchester County (Angiollilo, J.), rendered March 21, 1994, convicting him of kidnapping in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
*677The defendant failed to establish that his assigned counsel rendered ineffective assistance to him during the plea proceeding. Accordingly, the Supreme Court did not improvidently exercise its discretion when it denied the defendant’s motion, made at sentencing, for the assignment of new counsel and an adjournment.
The defendant expressly waived his right to claim on appeal that the sentence which he received was excessive (see, People v Seaberg, 74 NY2d 1; see also, People v Kazepis, 101 AD2d 816). Mangano, P. J., O’Brien, Ritter, Pizzuto and Florio, JJ., concur.